Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/105,091 which was filed on 08/20/2018 and is a CON of PCT/JP2017/005030 filed 02/07/2017 and claims benefit of JAPAN 2016-033488 filed 02/24/2016. 

Response to Amendment
In the response filed 8/15/2022, Applicant amends claims 1, 7, and 9.  No new claims have been added or cancelled.  Accordingly, claims 1-3, 7, 9, and 11-16 stand pending.

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but are moot in view of new grounds of rejection.
The applicant argues Birrell does not teach “obtain information about the information processing apparatus that acts as the server, and determine whether or not the one client that has issued the registration request is the client application stored in the storage of the information processing apparatus that acts as the server based on the obtained information about the information processing apparatus the acts as the server”.  The examiner respectfully disagrees.  Birrell teaches in figure 5 and column 5 lines 9 – 29 and column 11 line 50 – column 12 line 42, that in order to set a client as a backup partner, the prospective backup partners are checked to see if the IP is different and if the system is different (e.g. operation system, chip type, etc.) before setting it as the backup.  Birrell teaches in column 12 lines 21-42 checking to see if the potential backup partner is a suitably different system (e.g. operation system and chip type) from the computer system (e.g. information processing apparatus that acts as the server) and other backup partners.  This means information about the information processing apparatus that acts as the server was obtained and used in the determination.  Therefore, the examiner is not persuaded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US2004/0019705) in view of Min et al. (US2014/0181012), hereinafter Min, Birrell et al. (US7529834), hereinafter Birrell, and Greene (US8140791).

Regarding Claim 1:
Ogura teaches:
A communication system comprising: a plurality of clients; and an information processing apparatus acting as a server that manages data on a plurality of clients (Ogura, abstract, figures 3A and 3B, [0034], note MFPs may act as a server and manage data of a plurality of clients), wherein the information processing apparatus comprises: 
a storage storing a server application for the server and a client application for a client (Ogura, claim 27, figures 3A and 3B, [0020, 0034, 0037], note MFPs may act as a server and manage data of a plurality of clients which means the MFP has storage for the server and client applications), 
a memory storing instructions related to the server application (Ogura, claim 27, figures 3A and 3B, [0020, 0034, 0037], note memory), and 
a processor configured to execute the instructions (Ogura, claim 27, figures 3A and 3B, [0020, 0034, 0037], note processors) to cause the information processing apparatus that acts as the server to: receive, from one client of the plurality of clients, a registration request that requests to register the one client as a management target for the server (Ogura, [0025, 0030], note request to backup data); 
accumulate data received from the one client as the management target (Ogura, [0030-0031], note receiving and storing the backup data means the data was accumulated and received);
set the one client as the backup destination of the accumulated data (Ogura, [0025, 0030-0031], note setting up the backup destination, note the backup destination may be set manually or automatically and may be set when the backup destination has not been set and the backup destination is on other client devices, e.g. not the client corresponding the client application); and
While Ogura teaches setting backup destinations Ogura doesn’t specifically teach transmit, to the one client, a response for the registration; determine whether or not a backup destination of the accumulated data received from the one client has been set; determine whether or not the one client that has issued the registration request is the client application stored in the storage of the information processing apparatus that acts as the server; and While Ogura teaches setting the backup destination, Ogura doesn’t specifically teach sending the one client an inquiry as to whether or not the one client is able to be set and that is done in a case (i) where it is determined that the backup destination has not been set and (ii) it is determined that the one client that has issued the registration request is not the client application stored in the storage of the information processing apparatus that acts as the server; and carry out backup of the accumulated data using the one client as the backup destination in a case where a response that the one client is able to be set as the backup destination of the accumulated data is received from the one client in response to the inquiry, and wherein the one client is configured to determine whether or not the one client is able to be set as the backup destination of the accumulated data at least according to whether or not the one client is functioning as another server and whether or not the one client has been set as a backup destination of accumulated data by another server.  However, Min is in the same field of endeavor, data backup, and Min teaches:
receive, from one client of the plurality of clients, a registration request that requests to register the one client as a management target for the server (Min, figure 6, note registration request and response, when combined with the other cited reference this would be for the backing up MFPs as taught by Ogura)
transmit, to the one client, a response for the registration (Min, figure 6, note registration request and response, when combined with the other cited reference this would be for the backing up MFPs as taught by Ogura); 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Min because this would improve the reliability of the registrations and backups.
While Ogura as modified teaches setting backups, Ogura as modified doesn’t specifically teach determine whether or not a backup destination of the accumulated data received from the one client has been set; determine whether or not the one client that has issued the registration request is the client application stored in the storage of the information processing apparatus that acts as the server; and While Ogura teaches setting the backup destination, Ogura doesn’t specifically teach sending the one client an inquiry as to whether or not the one client is able to be set and that is done in a case (i) where it is determined that the backup destination has not been set and (ii) it is determined that the one client that has issued the registration request is not the client application stored in the storage of the information processing apparatus that acts as the server; and carry out backup of the accumulated data using the one client as the backup destination in a case where a response that the one client is able to be set as the backup destination of the accumulated data is received from the one client in response to the inquiry, and wherein the one client is configured to determine whether or not the one client is able to be set as the backup destination of the accumulated data at least according to whether or not the one client is functioning as another server and whether or not the one client has been set as a backup destination of accumulated data by another server.  However, Birrell is in the same field of endeavor, data backups, and Birrell teaches:
determine whether or not a backup destination of the accumulated data received from the one client has been set (Birrell, figure 5, item 264, note determining if a sufficient number of backup partners have been set, this includes the initial case of whether any backup partners have been set or not);
obtain information about the information processing apparatus that acts as the server, and determine whether or not the one client that has issued the registration request is the client application stored in the storage of the information processing apparatus that acts as the server based on the obtained information about the information processing apparatus the acts as the server (Birrell, figure 1 and 5, column 5 lines 9 – 29 and column 11 line 50 – column 12 line 42, note a broker server used for locating backup partners, note the backup partner must satisfy certain criteria such as different IP location and system diversity; note that in order to set a client as a backup partner, the prospective backup partners are checked to see if the IP is different and if the system is different (e.g. operation system, chip type, etc.) before setting it as the backup; note that satisfying the geographical and system diversity criteria would mean it was determined to not be the same information processing apparatus that acts as the server.  Birrell teaches in column 11 line 50 – column 12 line 42 checking to see if the potential backup partner is a suitably different system (e.g. operation system and chip type) from the computer system (e.g. information processing apparatus that acts as the server) and other backup partners.  This means information about the information processing apparatus that acts as the server was obtained and used in the determination.  When combined with the previously cited references this would be for the backup system as taught by Ogura), and
send the one client an inquiry as to whether or not the one client is able to be set as the backup destination of the accumulated data in a case (i) where it is determined that the backup destination has not been set and (ii) it is determined that the one client that has issued the registration request is not the client application stored in the storage of the information processing apparatus that acts as the server (Birrell, figure 1 and 5, column 5 lines 9 – 29 and column 11 line 50 – column 12 line 42, column 12 line 43 – column 13 line 35, note the computer system querying the potential backup partner as to whether or not the backup partner can meet its needs for backup, e.g. sending the one client an inquiry as to whether or not it is able to be set as the backup destination, note a broker server used for locating and setting backup destinations, note setting the backup partner that satisfies the criteria of if sufficient backup partners were determined, e.g. if a backup destination has not been set, and if the one client is the client. When combined with the previously cited references this would be for the backup system as taught by Ogura).
carry out backup of the accumulated data using the one client as the backup destination in a case where a response that the one client is able to be set as the backup destination of the accumulated data is received from the one client in response to the inquiry (Birrell, figures 3 and 5, column 12 line 43 – column 13 line 35, column 13 lines 49-64, note the computer system querying the potential backup partner as to whether or not the backup partner can meet its needs for backup and when the response is that it is able to be set it is set as the backup destination; note after it is determined the backup partner can be set and is set, carrying out the backup of data. When combined with the previously cited references this would be for the backup system as taught by Ogura), and
wherein the one client is configured to determine whether or not the one client is able to be set as the backup destination of the accumulated data at least according to whether or not the one client is functioning as another server and whether or not the one client has been set as a backup destination of accumulated data by another server (Birrell, figures 3 and 5, column 12 line 43 – column 13 line 35, note determining if the backup partner meets additional requirements such as available space on the backup partner, which is an indication of whether or not the backup partner is functioning as another server or backup destination).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Birrell as modified because this would improve the effectiveness and efficiency of distribution of storage backups (Birrell, column 3 lines 6-9).
While Ogura as modified teaches determining backup locations based on the characteristics of those location, Ogura as modified doesn’t specifically state the determination is made based on the backup location utilizations.  However, Greene is in the same field of endeavor, backing up data, Greene teaches:
wherein the one client is configured to determine whether or not the one client is able to be set as the backup destination of the accumulated data at least according to whether or not the one client is functioning as another server and whether or not the one client has been set as a backup destination of accumulated data by another server (Greene, column 10 lines 30-34, note determining storage attributes of backup locations include backup storage and utilization of backup storage, which is interpreted as determining if it is utilized as a server or backup and when combined with the previously cited references would be for the backup location determination as taught by the other references).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Greene as modified because this would improve the performance of the backup processes (Greene, column 1 lines 12-46).
 
Regarding Claim 2:
Ogura as modified shows the system as disclosed above;
Ogura as modified further teaches:
wherein the one client that has issued the registration request is not set as the backup destination in a case where it is determined that the backup destination has been set or it is determined that the one client that has issued the registration request is the client application stored in the storage of the information processing apparatus that acts as the server (Ogura, [0025, 0030-0031], note setting up the backup destination, note the backup destination may be set manually or automatically and may be set according the a priority scheme or according to level of use which means a client may not be set as a backup destination if the client corresponding to the client application due to level of use or priority scheme) (Birrell, figure 1 and 5, column 5 lines 9 – 29 and column 11 line 50 – column 12 line 42, note a broker server used for locating and setting backup destinations, note setting the backup partner that satisfies the criteria of if sufficient backup partners were determined, e.g. if a backup destination has not been set, and if the one client is the client and would not be set otherwise. When combined with the previously cited references this would be for the backup system as taught by Ogura).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Birrell because this would improve the effectiveness and efficiency of distribution of storage backups (Birrell, column 3 lines 6-9).

Regarding Claim 3:
Ogura as modified shows the system as disclosed above;
Ogura as modified further teaches:
wherein the instructions further cause the information processing apparatus to: transmit an instruction to terminate backup of the data to the one client as the backup destination (Min, [0111], note canceling the backup), and 
cancel the setting of the one client as the backup destination (Min, [0111], note canceling the backup).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Min because this would improve the reliability and integrity of the backups.

Claim 7 discloses substantially the same limitations as claim 1 respectively, except claim 7 is directed to a method while claim 1 is directed to a system. Therefore claim 7 is rejected under the same rationale set forth for claim 1.

Claim 9 discloses substantially the same limitations as claim 1 respectively, except claim 9 is directed to a non-transitory computer-readable storage medium while claim 1 is directed to a system. Therefore claim 9 is rejected under the same rationale set forth for claim 1.

Regarding Claim 11:
Ogura as modified shows the system as disclosed above;
Ogura as modified further teaches:
wherein the one client is configured to determine whether or not the one client is able to be set as the backup destination of the accumulated data according to whether or not the one client is functioning as the another server, whether or not the one client has been set as the backup destination of accumulated data by the another server, and whether or not the one client has a sufficient free storage space to store the accumulated data (Birrell, figures 3 and 5, column 12 line 43 – column 13 line 35, note determining if the backup partner meets additional requirements such as available space on the backup partner, which is an indication of whether or not the backup partner is functioning as another server or backup destination) Greene, column 10 lines 30-34, note determining storage attributes of backup locations include backup storage and utilization of backup storage, which is interpreted as determining if it is utilized as a server or backup and when combined with the previously cited references would be for the backup location determination as taught by the other references).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Birrell as modified because this would improve the effectiveness and efficiency of distribution of storage backups (Birrell, column 3 lines 6-9).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Greene as modified because this would improve the performance of the backup processes (Greene, column 1 lines 12-46).

Claim 13 discloses substantially the same limitations as claim 11 respectively, except claim 13 is directed to a method while claim 11 is directed to a system. Therefore claim 13 is rejected under the same rationale set forth for claim 11.

Claim 15 discloses substantially the same limitations as claim 11 respectively, except claim 15 is directed to a non-transitory computer-readable storage medium while claim 11 is directed to a system. Therefore claim 15 is rejected under the same rationale set forth for claim 11.

Claim Rejections - 35 USC § 103

Claims 12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Min Birrell, Greene, and Mutalik et al. (US6360330), hereinafter Mutalik.

Regarding Claim 12:
Ogura as modified shows the system as disclosed above;
Ogura as modified further teaches:
wherein the one client comprises a storage storing a server application that, when enabled, causes the one client to act as a server that manages data on a plurality of clients (Ogura, [0036], note the server may monitor each of the devices) (Min, figures 5-7, note the server managing multiple devices, when combined with the other cited reference this would be for the backing up MFPs as taught by Ogura).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Min because this would improve the reliability of the registrations and backups.
While Ogura as modified teaches determining backup locations, Ogura as modified doesn’t specifically teach wherein the one client is further configured to disable the server application of the one client, such that the server application of the one client cannot be enabled, in response to determining that the one client is able to be set as the backup destination of the accumulated data.  However, Mutalik is in the same field of endeavor, data backups, and Mutalik teaches:
wherein the one client is further configured to disable the server application of the one client, such that the server application of the one client cannot be enabled, in response to determining that the one client is able to be set as the backup destination of the accumulated data (Mutalik, claim 1, note disable the server host in preparation for a backup operation, when combined with the previous references this would be for the devices that may operate as both a server and host as taught by Ogura).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Mutalik as modified because this would improve the reliability of the system (Mutalik, column 2 lines 42-44).

Claim 14 discloses substantially the same limitations as claim 12 respectively, except claim 14 is directed to a method while claim 12 is directed to a system. Therefore claim 14 is rejected under the same rationale set forth for claim 12.

Claim 16 discloses substantially the same limitations as claim 12 respectively, except claim 16 is directed to a non-transitory computer-readable storage medium while claim 12 is directed to a system. Therefore claim 16 is rejected under the same rationale set forth for claim 12.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagasawa (US2007/0174692) teaches backing up MFPs; Therrien et al. (US2004/0093555) teaches determining backup locations; Michelman (US7328366) teaches reciprocal data backup amongst computer systems;
Hayden et al. (US2011/0184913) teaches distribute data backup amongst connected servers;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                             11/10/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152